         Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

FRANCES MLADAN AND                              §
MILOS MLADAN                                    §
                                                §
                      Complainants              §
                                                §
VS.                                             §    CIVIL ACTION NO. 1:18-cv-00603-AWA
                                                §
WAL-MART STORES TEXAS, LLC                      §    JURY TRIAL DEMANDED
                                                §
                      Defendant                 §


        COMPLAINANT FRANCES MLADAN’S MOTION TO COMPEL
            DEFENDANT, WAL-MART STORES TEXAS, LLC TO
  RESPOND ADEQUATELY TO COMPLAINANT’S REQUESTS FOR DISCOVERY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, FRANCES MLADAN, hereinafter referred to as “Complainant,” and asks

the Court to compel Defendant, WAL-MART STORES TEXAS, LLC, hereinafter referred to as

“Defendant,” to respond to Complainant’s First Request for Production and Second Request for

Production.

                                    RELIEF REQUESTED

       Complainant requests that Honorable Court overrule Defendants’ objections and

enter an order requiring Defendants to respond adequately to Complainant’s First and

Request for Production Nos. 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, 19, 21, 23, 24, 25, 26, 27, 28, 29,

30, 31, 32, 33, and 34 and Second Request for Production Nos. 1-3.




                                                1
      Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 2 of 9




                                 FACTS & ARGUMENT

1.   This cause of action against Defendant Wal-Mart is for its direct negligence related to the

     hiring, training, and supervision of its employees, and its vicarious liability for its

     employee’s negligence resulting in serious personal injuries suffered by Complainant,

     Frances Mladan, on or about November 23, 2016, at Wal-Mart Store Number 1303, located

     in Georgetown, Williamson County, Texas. See Complainants’ Original Complaint,

     para. 1.1 and Complainants’ Motion for Leave to File Amended Complaint, Document

     25.

2.   On November 23, 2016, around 2:00 p.m., Complainant Frances Mladan went to the Wal-

     Mart Store Number 1303 to shop for goods. At the same time, Mrs. Mladan walked into

     the shopping cart area to retrieve a shopping cart to the right of the entrance door. The

     shopping carts were depleted, and she had to walk more than halfway back into the

     shopping cart holding area towards the garage bay door enclosure to retrieve a shopping

     cart. See Complainants’ Original Complaint, para. 5.1 and Complainants’ Motion for

     Leave to File Amended Complaint, Document 25.

3.   Mrs. Mladan selected a shopping cart and turned around and began pushing it to exit the

     shopping cart holding area to begin shopping. Suddenly and without warning, a Wal-Mart

     employee pushed a long train of shopping carts through the low garage bay door enclosure

     into the shopping cart holding area striking Mrs. Mladan in her low back/left hip/sacral

     area. Mrs. Mladan held on to the cart to keep from falling. See Complainants’ Original

     Complaint, para. 5.2 and Complainants’ Motion for Leave to File Amended Complaint,

     Document 25.


                                              2
      Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 3 of 9




4.   The force from the hit from the train of shopping carts to Mrs. Mladan left lower back and

     buttocks caused her to suffer injuries to her sacroiliac joint. The sacroiliac joint injury has

     caused severe pain and significant physical impairment of her mobility requiring extensive

     medical treatment of more than 113 medical visits, including multiple emergency room

     visits, hospital admissions, imaging films, nerve conduction studies, orthopedic treatment,

     sacroiliac injections, lumbar ESIs, two (2) sacroiliac joint fusion surgeries, physical

     therapy, and pain management services that include injections and narcotic pain

     medications and continued follow-up care. See Complainants’ Original Complaint, para.

     5.4 and Complainants’ Motion for Leave to File Amended Complaint, Document 25.

5.   On October 5, 2018, Complainant served Defendant, Wal-Mart Stores Texas, LLC, with

     Complainant Frances Mladan’s First Request for Production pursuant to Rule 34 of the

     Federal Rules of Civil Procedure. See Exhibit “A” attached hereto.

6.   On November 1, 2018, Complainants agreed to grant Defendant an extension to answer

     Complainant’s Request for Production.

7.   On November 19, 2018, Defendant served its response to Complainant’s Request for

     Production, objecting to many of Complainant’s requests. See Exhibit “B” attached

     hereto.

8.   On December 6, 2018, counsel for Complainants sent counsel for Defendant a letter

     attempting to resolve Defendant’s objections. Complainants’ counsel laid out reasons why

     each of the objected-to requests are relevant to any party’s claims or defenses and

     proportional to the needs of the case. See Exhibit “C” attached hereto.




                                                3
        Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 4 of 9




9.    On January 24, 2019, Defendant’s Counsel mailed a letter to Complainants’ counsel with

      an enclosed CD containing document production.            Defendant did not remove any

      objections and only produced limited documentation responsive to Complainant’s Request

      for Production. See Exhibit “D” attached hereto.

10.   On February 25, 2019, Complainant served Defendant, Wal-Mart Stores Texas, LLC, with

      Complainant Frances Mladan’s Second Request for Production pursuant to Rule 34 of the

      Federal Rules of Civil Procedure. See Exhibit “E” attached hereto.

11.   Complainant’s Counsel made additional attempts to obtain full discovery responses from

      Defendant and to have Defendant remove objections. See Exhibit “F” attached hereto.

12.   Defendant’s noncompliance with the discovery requests thwarts Complainants’ discovery

      efforts, prevents effective preparation of the case in order to move towards either settlement

      or a trial and conceals relevant facts.

13.   Complainant respectfully requests the Court overrule Defendant’s objections and order

      Defendant to serve upon Complainant full and complete responses to First Request for

      Production Nos. 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, 19, 21, 23, 24, 25, 26, 27, 28, 29, 30,

      31, 32, 33, and 34 and Second Request for Production Nos 1, 2 and 3 within three (3) days

      of the entry of said order so that Complainants can adequately prepare this case for

      settlement or trial.

14.   Complainant incorporates by reference herein Exhibit C – Complainant’s letter to

      Defendant, dated December 6, 2018, which states the factual and legal support for her

      First Request for Production Nos. 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 18, 19, 21, 23, 24, 25,

      26, 27, 28, 29, 30, 31, 32, 33, and 34.


                                                4
        Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 5 of 9




15.   Complainant also requests that the Court order Defendant to adequately respond to

      Complainant Frances Mladan’s Second Request for Production Nos. 1-3 with full

      document production. The three requests associated with Complainant Frances Mladan’s

      Second Request for Production relate to production of documents concerning other similar

      incidents.

16.   Complainants are entitled to discovery documents and information that are relevant to the

      claims and defenses in the case and proportional to the needs of the case. FRCP 26(b)(1),

      (b)(2)(C)(iii).

17.   Complainants’ claims are based upon allegations of negligence and gross negligence

      against Defendant for the negligent activity of Defendant’s employee that caused her to

      suffer serious injuries and damages. Complainants’ negligence-based claims are rooted in

      proving both foreseeability of the incident and foreseeability of the injuries and damages.

      Accordingly, discovery concerning other similar incidents where a customer or employee

      has been injured by a Defendant’s use of a shopping cart or shopping carts is relevant to

      the issue of foreseeability of the incident and the injuries and damages.

18.   Complainants have narrowly tailored the three requests in Complainant Frances Mladan’s

      Second Request for Production, limiting the requests to production of Defendant’s incident

      reports, customer incident reports, and petitions and/or complaints filed against Defendant

      related to incidents in Texas from 11/23/2011 to 11/23/2016 where a customer was struck

      by one or more shopping carts. See Exhibit “E” attached hereto.

19.   This case is presently before this Court based upon a diversity of citizenship between the

      parties, pursuant to 28 U.S.C. § 1332. The Texas Supreme Court has held that evidence of


                                               5
       Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 6 of 9




      other similar incidents is admissible to support the foreseeability element in a negligence

      cause of action of a premises owner’s negligence. See Missouri Pac. R. Co. v. Cooper, 563

      S.W.2d 233, 236 (Tex. 1978); Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d

      749, 758 (Tex. 1998). This also extends to premises liability cases like the one presently

      before this Court. See McEwen v. Wal-Mart Stores, Inc., 975 S.W.2d 25 (Tex.App.-San

      Antonio 1998, pet. denied)(finding error where the trial court excluded evidence of other

      similar incidents involving floor mats, which deprived the plaintiff of the opportunity to

      prove notice).

20.   Texas courts have permitted discovery of documentation and information based upon

      requests almost identical to Complainant’s Second Request for Production Nos. 1-3:

             In re HEB Grocery Company, L.P., 13-10-00533-CV (Tex.App.-
             Corpus Christi, 2010) – upholding trial court’s decision to require
             H.E.B. to “produce all incident reports related to motorized vehicles
             ridden by customers inside HEB stores in any of the HEB [s]tores
             in Texas for the years 2004 through November 30, 2009.” See
             Exhibit G attached hereto.
             In re HEB Grocery Co., 375 S.W.3d 497 (Tex.App.-Houston [14th],
             2012) – permitting discovery of witness statements about “slip and
             fall incidents caused by a liquid substance” on the floor of HEB’s
             premises.
             In Re Waste Management of Texas, Inc., No. 13-11-00197-CV,
             (Tex.App.-Corpus Christi Aug. 31, 2011) (permitting discovery of
             other similar lawsuits arising from trash truck collisions in Texas
             during a 5-year period). See Exhibit H attached hereto.
             Brookshire Bros., Inc. v. Wagnon, 979 S.W.2d 343, 348 (Tex.
             App.—Tyler 1998, pet. denied) (evidence of prior injuries from
             lifting heavy box was relevant to show that the defendant could have
             foreseen that the failure to provide necessary equipment or to require
             team lifting might have contributed to plaintiff’s injury).



                                               6
       Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 7 of 9




21.   Complainant’s requests concerning other similar incidents are proportional to the needs of

      the case. Discovery concerning other similar incidents is important for the Complainants

      to know the information concerning other similar incidents is evidence of foreseeability,

      both as to liability and damages, related to Complainants’ negligence and gross negligence

      claims against Defendant. The amount in controversy is more than a million dollars given

      Complainant’s significant and serious injuries that justify a significant jury verdict in that

      range. Access to the relevant information is easy for the Defendant to access since

      Defendant either created the documents requested or had them prepared for corporate use.

      We also know from prior litigation that Defendant maintains comprehensive claims reports

      that are accessible through its risk management department. Defendant’s resources are not

      at issue to provide this information as Defendant is a wholly owned subsidiary of a multi-

      billion-dollar corporation. This information is important in discovery to prove

      Complainants’ allegation of negligence against Defendant. Finally, the burden or expense

      of this discovery does not outweigh its likely benefit.

22.   Furthermore, Complainants have recently discovered three (3) other similar cases where

      Defendant’s employees have struck customers and caused serious injuries before and after

      the incident made the basis of this lawsuit. Those matters are as follows:

             a.      Tammie Costa v. Walmart Stores, Inc. et al. Cause No.
                     34825360411, in the District Court of Tarrant County,
                     Texas. See Exhibit I – Plaintiff’s Original Petition and
                     Request for Disclosure;

             b.      Feroz Sayed v. Wal-Mart Stores East, Inc., Civil Action No.
                     2:15:cv-00118-DBH, in the Docket No. PORSC-CV-2015,
                     in the United State District Court, District of Maine. See
                     Exhibit J – Complaint; and


                                                7
           Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 8 of 9




                 c.      Jesus Molina v. Wal-Mart Stores Texas, LLC and Brandon
                         San Miguel, Civil Action No. 5:18-cv-1273, In the United
                         States District Court for the Western District of Texas, San
                         Antonio Division. See Exhibit K – Plaintiff’s First
                         Amended Petition.

23.      On this basis, Complainant requests the Court enter an order compelling Defendant to serve

         complete responses with responsive documentation within 3 business days of the order.

24.      Complainant’s requests are within the permissible scope of discovery allowed under the

         Federal Rules of Civil Procedure. Defendant has failed to comply with the rules, has

         asserted improper objections, and failed to serve full and/or complete responses.

         Complainant respectfully asks the Court overrule Defendant’s objections, compel

         Defendant to respond adequately, and award Complainant’s attorney’s fees and expenses

         incurred in preparing this motion and attending a hearing on the motion.

         WHEREFORE PREMISES CONSIDERED, Complainant prays that this Honorable Court

      set this motion for hearing and, after the hearing, order Defendant to pay Complainant’s

      attorney’s fees and expenses incurred in filing this Motion and attending said hearing.


                                                       ERSKINE & BLACKBURN, L.L.P.

                                                       By: /s/ Blake C. Erskine, Jr.
                                                       BLAKE C. ERSKINE, JR.
                                                       State Bar No. 00786383
                                                       E-Mail: berskine@Erskine-Blackburn.com

                                                       MARK B. BLACKBURN
                                                       State Bar No. 02388990
                                                       E-Mail: mblackburn@Erskine-
                                                       Blackburn.com

                                                       TIMOTHY B. MOSS
                                                       State Bar No. 24070304


                                                   8
         Case 1:18-cv-00603-AWA Document 26 Filed 06/21/19 Page 9 of 9




                                                    E-Mail: tmoss@Erskine-Blackburn.com

                                                    6618 Sitio del Rio Blvd., Bldg. C-101
                                                    Austin, Texas 78730
                                                    Telephone (512) 684-8900
                                                    Facsimile (512) 684-8920

                                                    ATTORNEYS FOR COMPLAINANT



                                CERTIFICATE OF SERVICE

        By my signature below, I certify that a true and correct copy of the attached document has
been forwarded to the attorney of record listed below via CMRRR, facsimile or electronic mail on
this 21st day of June 2019, in accordance with the Federal Rules of Civil Procedure.

                                     Brett H. Payne, Esq.
                                Walters Balido & Crain, L.L.P.
                                 Great Hills Corporate Center
                             9020 North Capital of Texas Highway
                                    Building II, Suite 225
                                      Austin, TX 78759

                              ATTORNEYS FOR DEFENDANT


                                             /s/ Timothy B. Moss
                                             Timothy B. Moss




                                                9
